Title: Benjamin Harrison to Thomas Jefferson, 14 December 1817
From: Harrison, Benjamin
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Berkley
Decr 14th 1817
                    
                    From a conversation which Mr George Harrison has lately had with Colo Nicholas, I am induced to think that you have not received my last letter on the subject of the manuscript by Colo Byrd, which was lately forwarded to you by Mr Ro: Gwathmey of Richmond—Colo Nicholas informed Mr Harrison that you felt yourself at liberty to make any disposition of the work in question, which you thought proper; and Mr H, who appreciates it most highly as being the production of his Ancestor, and also on acct of its having been presented him by his  G. Mother the late Mrs Byrd of Westover, expresses an anxiety that I should write to you again on the subject—Mr H is willing that you shall keep the M.s. M-script, and read it at your leisure, and that you shall also make any selections from the work which you think worthy of publication, but he is not willing to part with the Original, and desires that it may be returned to him as soon as you have made that use of it.
                    You know My dear Sir that the first M-script  given you by Colo Nicholas, you have my entire approbation to make use of  in any manner you think proper, and I beg you to be assured that I would not again have  troubled you with a letter on the subject did I not believe that my last (acquainting you with the terms on which I had received Mr H’s M-script,) had miscarried; the importunity of Mr H is an additional motive to the writing of this—I must therefore request the favor of you to have the goodness to write me on the subject as soon as you can conveniently—
                    
                        Accept Sir Assurances of my unfeigned respect and esteem—
                        Ben: Harrison
                    
                